United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
O.L., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Tujunga, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 06-1559
Issued: April 11, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 29, 2006 appellant filed a timely appeal from Office of Workers’ Compensation
Programs’ decisions dated January 25 and March 28, 2006. Under 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained a recurrence of disability as of December 17,
2003 causally related to his accepted left groin injury.
FACTUAL HISTORY
This is the third appeal before the Board. To briefly summarize the facts appellant, a
30-year-old letter carrier, injured his left groin while lifting a tray of mail on December 30, 1995;
the Office accepted his claim for pyriformis muscle strain. The Office paid appellant
compensation for appropriate periods and he ultimately returned to work on light duty. On
January 9, 1998 appellant requested compensation for loss of wages for the period December 11,
1997 through February 10, 1998. By decision dated December 18, 1998, the Office denied

appellant’s claim for a recurrence of disability, finding that he failed to submit medical evidence
sufficient to establish that his current left groin condition was caused or aggravated by the
December 30, 1995 employment injury. In a decision dated June 8, 2000, the Board affirmed the
Office’s December 18, 1998 decision.1
By decision dated May 17, 2002, the Office denied compensation for wage loss
subsequent to May 14, 1999. In a March 13, 2003 decision,2 the Board set aside the Office’s
May 17, 2002 decision. The Board found that there was a conflict in the medical evidence
between the opinions of Dr. John T. Harbaugh and Dr. Mark W. Vogel regarding whether
appellant continued to have any disability causally related to his work injury. The Board
instructed the Office to refer appellant to an impartial medical specialist to resolve the conflict in
the medical evidence. The complete facts of this case are set forth in the Board’s March 13,
2003 decision and are herein incorporated by reference.
The Office referred appellant to Dr. Eugene C. Rajaratnam, a Board-certified urological
surgeon. In a report dated July 25 2003, Dr. Rajaratnam stated that, due to appellant’s
unrelenting groin pain, he was unable to perform his duties as a mail carrier. In a follow-up note
dated September 24, 2003, he stated that appellant was still disabled with regard to lifting or any
strenuous activity and was not able to resume any position similar to that which he had held in
the past.
On September 24, 2003 the Office authorized the purchase of a wheelchair for appellant’s
accepted work-related left groin strain and approved surgery to remove his left testicle. The
Office also advised appellant to file CA-7 forms for compensation for periods of disability.
On November 27, 2004 appellant filed a Form CA-2a, claim for benefits, alleging that he
sustained a recurrence of disability on December 17, 2003, which was causally related to his
accepted groin condition. In a report dated September 2, 2004, Dr. Harbaugh noted a history of
chronic, severe left groin pain which had significantly improved as of January 2004. He advised
that appellant was moving well and was walking normally without a wheelchair. Dr. Harbaugh
related that appellant requested work restrictions so that he could return to work without fear of
reaggravating his left groin pain. He outlined restrictions of no lifting greater than 10 pounds, no
repetitive bending over at the waist, no forceful pushing or pulling and no ladder climbing;
appellant should be allowed to sit or stand at will, changing body position as needed to relieve
pain.
By decision dated April 27, 2005, the Office denied appellant compensation for a
recurrence of his accepted left groin condition. The Office found that appellant failed to submit
medical evidence sufficient to establish that the claimed condition or disability as of
December 17, 2003 was caused or aggravated by the accepted condition.

1

Docket No. 99-998 (issued June 8, 2000).

2

Docket No. 03-77 (issued March 13, 2003).

2

On May 25, 2005 appellant requested an oral hearing, which was held on
December 8, 2005. He did not submit any additional medical evidence. By decision dated
January 25, 2006, an Office hearing representative affirmed the July 22, 2004 Office decision.
By letter dated March 2, 2006, appellant requested reconsideration. He submitted a
March 1, 2006 report from Dr. Harbaugh, who stated findings on examination and related that
appellant had experienced constant, continuous pain in his left groin since the 1995 work injury.
Dr. Harbaugh diagnosed chronic left groin pain, secondary to chronic pain syndrome and stated:
“Currently, [appellant] reports that he is doing a lot better. He states that, about
four or five times a month, he can have a flare-up of pain in his left groin. This can
occur spontaneously, but often it occurs as a result of doing forceful lifting, pushing
or pulling. The patient is able to walk very well now and his only problem with
walking occurs if he has a flare[-]up of his groin pain for the other reasons listed
above.”
Dr. Harbaugh opined that appellant could work on a light duty basis and was more suited
for desk work. He reiterated the restrictions he indicated in his previous reports.
By decision dated March 28, 2006, the Office denied modification of the April 27, 2005
decision.
LEGAL PRECEDENT
When an employee, who is disabled from the job he held when injured on account of
employment-related residuals, returns to a light-duty position or the medical evidence establishes
that he can perform the light-duty position, the employee has the burden to establish by the
weight of the reliable, probative and substantial evidence a recurrence of total disability and
show that he cannot perform such light duty. As part of this burden, the employee must show a
change in the nature and extent of the injury-related condition or a change in the nature and
extent of the light-duty job requirements.3
ANALYSIS
Appellant has failed to submit any medical opinion containing a rationalized, probative
report which relates his condition or disability as of December 17, 2003 to his accepted left groin
condition. For this reason, he has not discharged his burden of proof to establish his claim that
he sustained a recurrence of disability as a result of his accepted employment condition.
Appellant has failed to submit evidence to show that he sustained a worsening of his left
groin and back condition or was totally disabled from all work after December 17, 2003.
Dr. Harbaugh stated in his September 2, 2004 report that appellant had a history of chronic,
severe left groin pain, but noted that this pain had significantly improved as of January 2004. He
indicated that appellant appeared to be moving well and able to walk normally without the aid of

3

Conrad Hightower, 54 ECAB 796 (2003).

3

a wheelchair. Dr. Harbaugh related that appellant indicated a desire to return to work and
requested work restrictions to facilitate his return.
Dr. Harbaugh’s September 2, 2004 report did not constitute sufficient medical evidence
demonstrating a causal connection between appellant’s employment-related condition and his
alleged recurrence of disability. Causal relationship must be established by rationalized medical
opinion evidence. Dr. Harbaugh’s report failed to provide an explanation of how appellant’s left
groin condition would cause or contribute to his disability as of December 17, 2003. While his
report provided a diagnosis of appellant’s current condition, Dr. Harbaugh indicated that his
chronic left groin pain had significantly improved just one month after the alleged recurrence.
His report did not provide a discussion of how appellant’s accepted groin condition would have
caused or contributed to the alleged recurrence or establish that appellant’s alleged disability as
of December 17, 2003 was causally related to his accepted condition. This report, therefore, did
not contain rationalized medical evidence sufficient to establish that appellant had sustained a
recurrence of his work-related disability as of December 17, 2003. As appellant did not submit
medical evidence sufficient to establish that he sustained a recurrence of his work-related left
groin, the Office properly denied compensation in its April 27, 2005 decision.
Appellant did not submit any additional medical evidence prior to the hearing
representative’s January 25, 2006 decision.
Following this decision, he submitted
Dr. Harbaugh’s March 1, 2006 report. Dr. Harbaugh indicated that appellant had experienced
constant, continuous pain in his left groin since the 1995 work injury and reiterated the diagnosis
of chronic left groin pain, secondary to chronic pain syndrome. He advised that appellant’s
condition had recently improved although he related that appellant experiences flare-ups of pain in
the left groin approximately four to five times per month. Dr. Harbaugh related that these flare-ups
occurred spontaneously or sometimes were triggered by forceful lifting, pushing or pulling. He
indicated that appellant was able to walk without difficulty unless he has a flare-up of his groin
pain. Dr. Harbaugh advised that appellant was able to work on a light-duty basis, preferably doing
sedentary work, under the restrictions he had previously outlined.
This report, however, did not constitute sufficient medical evidence demonstrating a
causal connection between appellant’s employment-related condition and his alleged recurrence
of disability. Causal relationship must be established by rationalized medical opinion evidence.
Dr. Harbaugh’s March 1, 2006 report failed to provide an explanation in support of appellant’s
claim that he was disabled as of December 17, 2003. While his report provided a diagnosis of
appellant’s current condition and noted that he complained of disabling left groin pain as of
December 17, 2003, it did not provide a discussion of how this condition would establish that
appellant sustained disability as of December 17, 2003 causally related to his accepted left groin
condition.
Appellant has not submitted sufficient medical evidence supporting his claim that he
sustained a recurrence of his employment-related disability as of December 17, 2003. The
Office properly found that appellant was not entitled to compensation based on a recurrence of
disability. The Board will affirm the January 25 and March 28, 2006 Office decisions.

4

CONCLUSION
The Board finds that appellant has not met his burden to establish that he was entitled to
compensation for a recurrence of disability as of December 17, 2003 causally related to his
accepted left groin condition.
ORDER
IT IS HEREBY ORDERED THAT the March 28 and January 25, 2006 decisions of the
Office of Workers’ Compensation Programs be affirmed.
Issued: April 11, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

